

COMMON STOCK PURCHASE AGREEMENT
 
This Common Stock Purchase Agreement (the “Agreement”) is made as of March 28,
2007, by and between Cytori Therapeutics, Inc., a Delaware corporation (the
“Company”), and and Green Hospital Supply, Inc., located at 3-20-8 Kasuga
Suita-City, Osaka 565-0853, Japan (“Purchaser”).
 
1. Sale of Stock. Subject to the terms and conditions of this Agreement, the
Company will issue and sell to Purchaser, and Purchaser agrees to purchase from
the Company, one million (1,000,000) unregistered shares of the Company’s Common
Stock (the “Shares”) at a purchase price of US $6.00 per Share for a total of US
$6,000,000. (“Purchase Price”).  
 
2. Purchase. The purchase and sale of the Shares under Section 1 of this
Agreement shall occur at a closing at the principal office of the Company within
14 days of the execution of this Agreement by the parties. At the closing, the
Company shall deliver the Shares into the account specified by Purchaser, and
Purchaser shall immediately deliver the Purchase Price therefor to Company by
wire transfer, or by alternate means agreed between the Parties. 　
 
3. Limitations on Transfer. Purchaser shall not assign, encumber or dispose of
any interest in the Shares except in compliance with applicable securities laws
and regulations of applicable countries and stock exchanges. It is Purchaser's
responsibility to familiarize itself with such laws and regulations.
 
4 Company’s Representation. The Company hereby represents and warrants to the
Purchaser as follows:


(a) The Company is duly organized and validly existing under the laws of   the
State of Delaware and has all requisite corporate power and authority to enter
into this Agreement and to consummate the transactions contemplated hereby.


(b) The Company has the right and power to enter into and perform its
obligations under this Agreement; has taken all necessary corporate actions
required to enter into and perform its obligations under this Agreement; and
this Agreement constitutes the legal, valid and binding obligation of the
Company, enforceable in accordance with its terms.


(c) The execution of this Agreement and the consummation of the transactions
contemplated hereby will not result in a breach of any of the terms or
provisions of, or constitute a default under, any agreement, or other instrument
to which the Company is a party or by which it is bound.


(d) All consents, approvals, authorizations and other requirements prescribed by
any law, rule or regulation which must be obtained or satisfied by the Company
in order to permit the consummation of the transactions contemplated by this
Agreement have been, or will have been as of the Closing Date, obtained and
satisfied.


(e)   The authorized capitalization of the Company consists solely of 95,000,000
authorized shares of common stock, and 5,000,000 shares of preferred stock.


(f) The Shares have been duly and validly authorized and reserved for issuance
and, when issued and delivered, will be duly and validly issued, fully paid and
non-assessable and will be owned by the Purchaser, free and clear of liens,
encumbrances, equities or claims.


(g)  The Company’s latest audited financial statements as of and for the year
ended December 31, 2005, and latest un-audited financial statements as of and
for the year ended December 31, 2006 fairly represent the true financial
position of the Company in all material respects and in conformity with
generally accepted accounting principles applied on a consistent basis.


5. Investment Representations. In connection with the purchase of the Shares,
Purchaser represents to the Company the following:
 
(a) The Company is a reporting company under the U.S. Securities Exchange Act,
and its various periodic reports and other SEC filings are available for public
inspection on the EDGAR system at www.sec.gov. Purchaser further acknowledges
that Purchaser and Purchaser’s advisors have had the opportunity to ask
questions of and receive answers from the Company’s management concerning this
investment. Purchaser is aware of the Company’s business affairs and financial
condition based on the said public available information and the answers from
the Company’s management (the “Information”) and Purchaser and Purchaser’s
advisors has evaluated the merits and risks of an investment in the Company and
decided to acquire the Shares based on such Information.
 
(b) Purchaser understands that the Shares have not been registered under the
U.S. Securities Act by reason of a specific exemption therefrom, which exemption
depends upon, among other things, the bona fide nature of Purchaser’s investment
intent as expressed herein.
 
 (c) Purchaser understands that the Shares are “restricted securities” within
the meaning of applicable U.S. federal and state securities laws and that,
pursuant to these laws, Purchaser must hold the Shares indefinitely unless they
are registered with the U.S. Securities and Exchange Commission and qualified by
state authorities, or an exemption from such registration and qualification
requirements is available (e.g., Rule 144 or Regulation S). Purchaser further
acknowledges that if an exemption from registration or qualification is
available, it may be conditioned on various requirements including, but not
limited to, the time and manner of sale, the holding period for the Shares, and
requirements relating to the Company which are outside of the Purchaser’s
control, and which the Company is under no obligation and may not be able to
satisfy. 
 
(d) Purchaser is an "accredited investor," as defined in US Securities Act Rule
501. 
 
(e) Purchaser has not entered into any agreement to pay commissions to any
persons with respect to the purchase or sale of the Shares, except commissions
for which Purchaser will be responsible.
 
(f) Purchaser understands and acknowledges that no Japanese, German or United
States federal or state agency, governmental authority, regulatory body, stock
exchange or other entity has made any finding or determination as to the merits
of this investment, nor have any such agencies, governmental authorities,
regulatory bodies, stock exchanges or other entities made any recommendation or
endorsement with respect to the Shares. 
 
(g) Purchaser, in evaluating the merits of an investment in the Shares, is not
relying on the Company, its counsel, or any financial or other advisor to the
Company for an evaluation of the tax, legal or other consequences of an
investment in the Shares. 
 
(h) Purchaser is purchasing the Shares for investment for its own account only
and not with a view to, or for resale in connection with, any “distribution”
thereof within the meaning of the U.S. Securities Act. 
 
6. Legends. The certificates overlying the Shares shall bear the following
legends:
 
"The shares of common stock of Cytori Therapeutics, Inc. represented hereby have
not been registered under the United States Securities Act of 1933, as amended
(the “Securities Act”). These securities may not be offered, sold, pledged or
otherwise transferred (nor may exposure with respect to the shares otherwise be
hedged) except (A)(1) in an offshore transaction complying with Rule 903 or Rule
904 of Regulation S under the Securities Act, (2) pursuant to an exemption from
registration under the Securities Act provided by Rule 144 thereunder (if
available), or (3) pursuant to another valid exemption from registration under
the Securities Act (if available), and (B) in each case in accordance with all
applicable securities laws of the States of the United States. No representation
can be made as to the availability of the exemption provided by Rule 144 under
the Securities Act for resales of the shares.
 


This certificate evidences and entitles the holder hereof to certain rights as
set forth in a Rights Agreement between Cytori Therapeutics, Inc. and
Computershare Trust Company, Inc., a Colorado corporation, as Rights Agent,
dated as of May 29, 2003, as amended (the "Rights Agreement"), the terms of
which are hereby incorporated herein by reference and a copy of which is on file
at the principal executive offices of Cytori Therapeutics, Inc. Under certain
circumstances, as set forth in the Rights Agreement, such rights will be
evidenced by separate certificates and will no longer be evidenced by this
certificate. Cytori Therapeutics, Inc. will mail to the holder of this
certificate a copy of the Rights Agreement without charge after receipt of a
written request therefor. Under certain circumstances set forth in the Rights
Agreement, rights issued to, or held by, any Person who is, was or becomes an
Acquiring Person or an Affiliate or Associate thereof (as defined in the Rights
Agreement) and certain related Persons, whether currently held by or on behalf
of such Person or by any subsequent holder, may become null and void."
 


 
7. Registration. The Company shall within 30 business days after receipt of
written request by Purchaser use reasonable efforts to, prepare and file with
the US Securities and Exchange Commission (the "Commission") a Registration
Statement covering the resale of the Shares for an offering to be made on a
continuous basis pursuant to Rule 415. The Registration Statement shall be on
Form S-3 (except if the Company is not then eligible to register for resale the
Shares on Form S-3, in which case such registration shall be on another
appropriate form in accordance with the US Securities Act and the rules
promulgated thereunder). The Company shall use its reasonable efforts to cause
the Registration Statement to be declared effective under the US Securities Act
within 60 business days after such filing. The Company shall keep such
Registration Statement continuously effective under the Securities Act for a
period of two years (the “Effectiveness Period”).
 


 
8. Registration Procedures; Company’s Obligations. In connection with the
obligation for the registration of the Shares above, the Company shall:　
 
 (a) Furnish to the Purchaser a copy of the Registration Statement as proposed
to be filed.
 
(b) Prepare and file with the Commission such amendments, including
post-effective amendments, to the Registration Statement as may be necessary to
keep the Registration Statement continuously effective as to the applicable
Shares for the Effectiveness Period; (ii) cause the related Prospectus to be
amended or supplemented by any required Prospectus supplement, and as so
supplemented or amended to be filed pursuant to Rule 424 (or any similar
provisions then in force) promulgated under the Securities Act; and (iii)
respond promptly to any comments received from the Commission with respect to
the Registration Statement or any amendment thereto and promptly provide the
Purchaser true and complete copies of all correspondence from and to the
Commission relating to the Registration Statement.


(c) Notify the Purchaser (i)(A) when a Prospectus or any Prospectus supplement
or post-effective amendment to the Registration Statement is proposed to be
filed, (B) when the Commission notifies the Company whether there will be a
“review” of such Registration Statement and whenever the Commission comments in
writing on such Registration Statement, and (C) with respect to the Registration
Statement or any post-effective amendment, when the same has become effective;
(ii) of any request by the Commission or any other Federal or state governmental
authority for amendments or supplements to the Registration Statement or
Prospectus or for additional information; (iii) of the issuance by the
Commission of any stop order suspending the effectiveness of the Registration
Statement covering any or all of the Shares or the initiation of any proceedings
for that purpose; (iv) of the receipt by the Company of any notification with
respect to the suspension of the qualification or exemption from qualification
of any of the Shares for sale in any State of the US, or the initiation or
threatening of any proceeding for such purpose; and (v) of the occurrence of any
event that makes any statement made in the Registration Statement or Prospectus
or any document incorporated or deemed to be incorporated therein by reference
untrue in any material respect or that requires any revisions to the
Registration Statement, Prospectus or other documents so that, in the case of
the Registration Statement or the Prospectus, as the case may be, it will not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading.


 
(d) Use its reasonable commercial efforts to avoid the issuance of, or, if
issued, obtain the withdrawal of, (i) any order suspending the effectiveness of
the Registration Statement, or (ii) any suspension of the qualification (or
exemption from qualification) of any of the Shares for sale in any State of the
US, at the earliest practicable moment.


 
(e) If requested by the Purchaser, (i) promptly incorporate in a Prospectus
supplement or post-effective amendment to the Registration Statement such
information as the Company reasonably agrees should be included therein, and
(ii) make all required filings of such Prospectus supplement or such
post-effective amendment as soon as practicable after the Company has received
notification of the matters to be incorporated in such Prospectus supplement or
post-effective amendment.


 
(f) Furnish to the Purchaser, without charge, at least one conformed copy of the
Registration Statement and each amendment thereto, including financial
statements and schedules, all documents incorporated or deemed to be
incorporated therein by reference, and all exhibits to the extent requested by
such Person (including those previously furnished or incorporated by reference)
promptly after the filing of such documents with the Commission.


 
(g) Promptly deliver to the Purchaser, without charge, as many copies of the
Registration Statement, Prospectus or Prospectuses (including each form of
prospectus) and each amendment or supplement thereto as Purchaser may reasonably
request; and the Company hereby consents to the use of such Prospectus and each
amendment or supplement thereto by the Purchaser in connection with the offering
and sale of the Shares covered by such Prospectus and any amendment or
supplement thereto. Should the Purchaser offer or sell the Shares, such
Purchaser agrees to comply with all applicable securities laws.
　　　　　　　　
 
(h) Use its reasonable commercial efforts to register or qualify or cooperate
with the selling Purchaser in connection with the registration or qualification
(or exemption from such registration or qualification) of such Shares for offer
and sale under the securities or Blue Sky laws of each State of the US as the
Purchaser reasonably requests in writing, to keep each such registration or
qualification (or exemption therefrom) effective during the Effectiveness Period
and to do any and all other acts or things necessary or advisable to enable the
disposition in such States of the Shares covered by a Registration Statement;
provided, however, that the Company shall not be required to qualify generally
to do business in any jurisdiction where it is not then so qualified or to take
any action that would subject it to general service of process in any such
jurisdiction where it is not then so subject or subject the Company to any tax
in any such jurisdiction where it is not then so subject.


 
(i) Upon the occurrence of any event contemplated by Section 8(c)(v), promptly
prepare a supplement or amendment, including a post-effective amendment, to the
Registration Statement or a supplement to the related Prospectus or any document
incorporated or deemed to be incorporated therein by reference, and file any
other required document so that, as thereafter delivered, neither the
Registration Statement nor such Prospectus will contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.


 
(j) Use its reasonable efforts to cause all Shares to be listed on any US
national securities exchange (such as the NASDAQ Global Market), US quotation
system, or US over-the-counter bulletin board, if any, on which the same
securities issued by the Company are then listed.


 
(k) If (i) there is material non-public information regarding the Company which
the Company’s Board of Directors reasonably determines not to be in the
Company’s best interest to disclose and which the Company is not otherwise
required to disclose, or (ii) there is a significant business opportunity
(including, but not limited to, the acquisition or disposition of assets (other
than in the ordinary course of business) or any merger, consolidation, tender
offer or other similar transaction) available to the Company which the Company’s
Board of Directors reasonably determines not to be in the Company’s best
interest to disclose and which the Company would be required to disclose under
the Registration Statement, then the Company may suspend effectiveness of the
Registration Statement and suspend the sale of Shares under the Registration
Statement one time every three months or three times in any twelve month period,
provided that the Company may not suspend its obligation for more than 60 days
in the aggregate in any 12 month period.


 
9. Registration Procedures; Purchaser’s Obligations. In connection with the
registration of the Shares, the Purchaser shall:
 
(a) (i) not sell any Shares under the Registration Statement until it has
received copies of the Prospectus as then amended or supplemented as
contemplated in Section 8(g) and the notice from the Company that such
Registration Statement and any post-effective amendments thereto have become
effective as contemplated by Section 8(c), (ii) comply with the prospectus
delivery requirements of the Securities Act as applicable to it in connection
with sales of Shares pursuant to the Registration Statement, and (iii) furnish
to the Company information regarding such Purchaser and the distribution of such
Shares as is required by law to be disclosed in the Registration Statement.


 
(b) upon receipt of a notice from the Company of the occurrence of any event of
the kind described in Section 8(c)(ii), 8(c)(iii), 8(c)(iv), 8(c)(v) or 8(k),
forthwith discontinue disposition of such Shares under the Registration
Statement until the Purchaser’s receipt of the copies of the supplemented
Prospectus and/or amended Registration Statement contemplated by Section 8(i),
or until it is advised in writing by the Company that the use of the applicable
Prospectus may be resumed, and, in either case, has received copies of any
additional or supplemental filings that are incorporated or deemed to be
incorporated by reference in such Prospectus or Registration Statement.


 
10. Registration Expenses.


All reasonable fees and expenses incident to the performance of or compliance
with this Agreement by the Company shall be borne by the Company whether or not
any Shares are sold pursuant to the Registration Statement.
 


11. Indemnification.
 
(a) Indemnification by the Company. The Company shall indemnify and hold
harmless Purchaser, its permitted assignees, officers, directors, agents,
brokers, investment advisors and employees, each person who controls Purchaser
or a permitted assignee (within the meaning of Section 15 of the Securities Act
or Section 20 of the Exchange Act) and the officers, directors, agents and
employees of each such controlling person, and the respective successors,
assigns, estate and personal representatives of each of the foregoing, to the
fullest extent permitted by applicable law, from and against any and all claims,
losses, damages, liabilities, penalties, judgments, costs (including, without
limitation, costs of investigation) and expenses (including, without limitation,
reasonable attorneys’ fees and expenses) (collectively, “Losses”), as incurred,
arising out of or relating to any untrue or alleged untrue statement of a
material fact contained in the Registration Statement, any Prospectus, as
supplemented or amended, if applicable, or arising out of or relating to any
omission or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein (in the case of any Prospectus or
supplement thereto, in the light of the circumstances under which they were
made) not misleading, except (i) to the extent, but only to the extent, that
such untrue statements or omissions are based solely upon information regarding
the Purchaser furnished in writing to the Company by the Purchaser expressly for
use therein, or (ii) as a result of the failure of the Purchaser to deliver a
Prospectus, as amended or supplemented, to a purchaser in connection with an
offer or sale. The Company shall notify the Purchaser promptly of the
institution, threat or assertion of any Proceeding of which the Company is aware
in connection with the transactions contemplated by this Agreement. Such
indemnity shall remain in full force and effect regardless of any investigation
made by or on behalf of an Indemnified Party (as defined in Section 11(¾)
hereof) and shall survive the transfer of the Shares by the Purchaser.
　　　　　　
 
(b) Conduct of Indemnification Proceedings. If any Proceeding shall be brought
or asserted against any Person entitled to indemnity pursuant to Section 11(a)
hereunder (an “Indemnified Party”), such Indemnified Party promptly shall notify
the Person from whom indemnity is sought (the “Indemnifying Party) in writing,
and the Indemnifying Party shall assume the defense thereof, including the
employment of counsel reasonably satisfactory to the Indemnified Party and the
payment of all fees and expenses incurred in connection with defense thereof;
provided, that the failure of any Indemnified Party to give such notice shall
not relieve the Indemnifying Party of its obligations or liabilities pursuant to
this Agreement, except (and only) to the extent that it shall be finally
determined by a court of competent jurisdiction (which determination is not
subject to appeal or further review) that such failure shall have materially and
adversely prejudiced the Indemnifying Party.
　　　　　　
An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless: (i) the Indemnifying Party has agreed in writing to pay such fees and
expenses; or (ii) the Indemnifying Party shall have failed promptly to assume
the defense of such Proceeding and to employ counsel reasonably satisfactory to
such Indemnified Party in any such Proceeding; or (iii) the named parties to any
such Proceeding (including any impleaded parties) include both such Indemnified
Party and the Indemnifying Party, and such Indemnified Party shall have been
advised by counsel that a conflict of interest is likely to exist if the same
counsel were to represent such Indemnified Party and the Indemnifying Party (in
which case, if such Indemnified Party notifies the Indemnifying Party in writing
that it elects to employ separate counsel at the expense of the Indemnifying
Party, the Indemnifying Party shall not have the right to assume the defense
thereof and such counsel shall be at the expense of the Indemnifying Party). The
Indemnifying Party shall not be liable for any settlement of any such Proceeding
effected without its written consent, which consent shall not be unreasonably
withheld, conditioned or delayed. No Indemnifying Party shall, without the prior
written consent of the Indemnified Party, which consent shall not unreasonably
be withheld, conditioned or delayed, effect any settlement of any pending
Proceeding in respect of which any Indemnified Party is a party, unless such
settlement includes an unconditional release of such Indemnified Party from all
liability on claims that are the subject matter of such Proceeding.
 


All reasonable fees and expenses of the Indemnified Party (including reasonable
fees and expenses to the extent incurred in connection with investigating or
preparing to defend such Proceeding in a manner not inconsistent with this
Section) shall be paid to the Indemnified Party, as incurred, within 20 business
days of written notice thereof to the Indemnifying Party (regardless of whether
it is ultimately determined that an Indemnified Party is not entitled to
indemnification hereunder; provided, that the Indemnifying Party may require
such Indemnified Party to undertake to reimburse all such fees and expenses to
the extent it is finally judicially determined that such Indemnified Party is
not entitled to indemnification hereunder or pursuant to applicable law).
 


(c) The indemnity agreement contained in this Section is in addition to any
liability that the Indemnifying Parties may have to the Indemnified Parties.
 
12. No Special Rights. Nothing in this Agreement shall affect in any manner
whatsoever the right or power of the Company to negotiate, or to decline to
negotiate, any contractual relationship with Purchaser, nor the right or power
of Purchaser to negotiate, or to decline to negotiate, any contractual
relationship with the Company.
 


13. Miscellaneous. 
 
(a) Governing Law. This Agreement and all acts and transactions pursuant hereto
and the rights and obligations of the parties hereto shall be governed,
construed and interpreted in accordance with the laws of the State of
California, without giving effect to principles of conflicts of law.　
 


(b) Entire Agreement; Enforcement of Rights. This Agreement sets forth the
entire agreement and understanding of the parties relating to the subject matter
herein and merges all prior discussions between them with regard to such subject
matter. No modification of or amendment to this Agreement, nor any waiver of any
rights under this Agreement, shall be effective unless in writing signed by the
parties to this Agreement. The failure by either party to enforce any rights
under this Agreement shall not be construed as a waiver of any rights of such
party.
 


(c) Construction. This Agreement is the result of negotiations between and has
been reviewed by both of the parties hereto and their respective counsel, if
any; accordingly, this Agreement shall be deemed to be the product of both of
the parties hereto, and no ambiguity shall be construed in favor of or against
either one of the parties hereto.
 


(d) Notices. Any notice required or permitted by this Agreement shall be in
writing and shall be deemed sufficient when delivered personally or sent and
confirmed by fax or 48 hours after being deposited in the U.S. mail, as
certified or registered mail, with postage prepaid, and addressed to the party
to be notified at such party’s address or fax number as set forth below or as
subsequently modified by written notice.
 


(e) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original and all of which together shall constitute one
instrument.
 


 
[Signature Page Follows]

 
 

--------------------------------------------------------------------------------

 

The parties have executed this Common Stock Purchase Agreement as of the date
first set forth above.
 
COMPANY:
 
CYTORI THERAPEUTICS, INC.
 
By:
 
Title:
 
Address:
3020 Callan Road
San Diego, CA 92121


 
Fax: US 858-458-0994
 


 
PURCHASER:
 
GREEN HOSPITAL SUPPLY, INC.
 
By:


 
Title:
 
Address:
3-20-8 Kasuga Suita-City
Osaka 565-0853, Japan







